Citation Nr: 1233191	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a September 2011 decision, the Board denied the Veteran's claim to reopen the previously denied claim for service connection for sleep apnea, denied the claims for service connection for esophageal disorder, disability manifested by very weak bones, and back disability, and denied the claim for increased rating for posttraumatic stress disorder (PTSD).  The Board also remanded the claim for service connection for gastrointestinal disability.

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the Board's decision to the extent that it failed to discuss a "reasonably raised" claim of entitlement to service connection for major depressive disorder, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.  The Veteran affirmatively abandoned his appeal of the Board's denial of his claim of entitlement to an increased rating for PTSD as well as his claim to reopen a previously denied claim for service connection for sleep apnea and his claims for service connection for esophageal disorder, disability manifested by very weak bones, and back disability.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

In a statement dated in July 2012, the Veteran's representative raised the claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  As this matter is not currently before the Board, it is referred to the RO for development.
FINDING OF FACT

The preponderance of the evidence suggests that the Veteran's major depressive disorder is related to his service-connected PTSD, and was considered as service connected in a March 2010, rating decision that raised the rating for psychiatric impairment from 30 to 50 percent disabling.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for major depressive disorder, as this psychiatric disability is relate to and is manifested by symptomatology indistinguishable from his service-connected PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record contains a number of VA post-service psychiatric examinations reflecting diagnoses of PTSD as well as major depressive disorder.  These examinations also emphasize the interrelated nature of these two psychiatric diagnoses.  On VA examination in September 2009, the examiner indicated that the Veteran continued to meet the criteria for PTSD, which was more likely than not related to the traumatic events that occurred during his service in Vietnam.  In addition, she determined that the Veteran also met the criteria for major depressive disorder, which appeared to have originated following the Veteran's service in Vietnam, but had worsened over the past 9 years in the context of his physical disabilities and marital discord.  She found it likely that the Veteran's depressive symptoms had exacerbated his PTSD symptomatology.  

The examiner also noted that the Veteran's psychiatric symptoms were deemed to have contributed to interpersonal difficulties, significant marital strain, and social isolation.  She determined that, taken together, these findings provided evidence that the Veteran's symptoms exert a moderate impact on his social and occupational functioning.  

On VA examination in May 2011, the examiner diagnosed PTSD and depressive disorder, not otherwise specified.  He noted that the Veteran continued to endorse mild symptoms consistent with his service-connected PTSD.  The primary stressors in the Veteran's life were his physical disabilities and his marital discord.  He noted that the Veteran's depression came from his decreased ability to do the things that he used to due to his back pain.  The examiner indicated that it was impossible to definitively delineate the specific contributions of the Veteran's symptoms of depression, which would be expected to exacerbate the PTSD. 

The Board also acknowledges that in the March 2010 RO rating decision on appeal, the RO awarded an increased 50 percent rating for the Veteran's service-connected PTSD with major depressive disorder.  As such, the RO effectively considered the Veteran's major depressive disorder diagnosis and symptomatology as part of the disability rating assigned for the service-connected PTSD, and as such, it was service connected at that time.

Given the totality of the evidence indicating the interrelated nature of the Veteran's service-connected PTSD and his major depressive disorder, and the fact that the RO has effectively considered this psychiatric disability as part of the Veteran's service-connected PTSD, the Board finds that the criteria for service connection for the Veteran's major depressive disorder as secondary to service-connected PTSD are met.
 


ORDER

Service connection for major depressive disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


